Citation Nr: 1827859	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, as secondary to the service-connected residuals of a right distal fibula fracture.  

2.  Entitlement to service connection for a right hip disability, as secondary to the service-connected residuals of a right distal fibula fracture.  

3. Entitlement to service connection for a right knee disability, as secondary to the service-connected residuals of a right distal fibula fracture.  

4. Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the Board in July 2017.  A transcript is of record.  

The issues of entitlement to service connection for low back, right hip and right knee disabilities, as secondary to the service-connected residuals of a right distal fibula fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's TBI residuals are manifested by symptoms akin to no greater than Level 1 cognitive impairment.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal criteria

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for increase, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim begins one year before the claim was filed.  See 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs, and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a level of impairment labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be overlap of the manifestations of conditions evaluated under the TBI Table, with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  See 38 C.F.R. § 4.124(a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124(a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124(a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124(a), Note 4.


II.  Facts and analysis

A November 2008 private treatment record describes the Veteran as "[a]lert & oriented.  Cognitive func[.] grossly normal.  Motor func[.] grossly normal."  A March 2009 private treatment record notes that the Veteran reported that "he has a poor memory.  Writes everything down."  A May 2009 statement provided by the Veteran's spouse notes that the Veteran displayed memory loss issues as a result of his TBI.  A July 2009 VA Vocational Rehabilitation record notes that "[t]here is not sufficient medical documentation nor corroborating subjective report that neurological symptoms have resulted in an impairment to [V]eteran's ability to obtain or maintain a job."

February 2010 statements provided by friends of the Veteran indicate that the Veteran suffered from memory loss and balance issues.  

March 2010 VA examinations performed to assess the severity of the Veteran's various reported TBI residuals indicate that the Veteran suffered from blurred vision, lightheadedness and nausea as a result of his service-connected migraines, that he displayed "no evidence of [suffering from] true vertigo," that the Veteran did not display inappropriate behavior, and that he displayed a normal memory.  The Veteran was not diagnosed with an acquired psychiatric disability as a result of his TBI.  A separate contemporaneous VA examination that specifically focused on the Veteran's TBI residuals indicates that the Veteran suffered from symptoms that included balance or coordination issues that resulted in him being occasionally "off balance when walking," irritability, and mild memory loss (with no evidence of memory dysfunction).  It appears that the Veteran displayed normal judgement, routinely appropriate social interaction, normal orientation, and normal consciousness.  The Veteran suffered from three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living, and one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.

An April 2010 statement provided by the Veteran's daughter indicates that the Veteran suffered from memory loss and balance issues.  A May 2010 VA treatment record indicates that the Veteran displayed "[s]hort term memory-difficulty staying focused, can't remember names.  Has difficulty remembering things."  A VA treatment record recorded later that month notes that the Veteran "present[ed] with severe memory impairments which have been longstanding since the 1980's with worsening over the past few years or so he says he is more aware of his impaired memory. . . . .  Pt also with impaired balance and questionable migraines associated with vertigo."  

A September 2010 VA treatment record notes that the Veteran's "[r]ecent memory appeared to be intact as he was able to provide details about recent news and personal events; however, he did require extensive encouragement to report and would initially say 'I don't know' without taking any time to think."  The September 2010 VA treatment record also notes that "[o]n an easy memory measure he performed at the level of less than 5% of the population (indicative of inadequate effort).  Therefore, the following results are questionable as to whether they are an accurate estimate of [his] current level of cognitive functioning."  The Veteran displayed mildly impaired fine motor dexterity, impaired processing speed, source memory impairments, difficulty inhibiting responses, and a disorganized approach to problem solving.  He showed intact functioning in the neuropsychological domains of attention, working memory, language, encoding, storage, and retrieval of verbal information, visuospatial skills, recognition of nonverbal information, generativity and maintenance of language, and cognitive flexibility.  The September 2010 VA treatment record also states that "[a]lthough [the Veteran] is adamant that he has experienced impaired memory functioning since the MVA, this is not consistent with his report of obtaining a 3.7 GPA, successfully teaching a motorcycle course, and the functional memory demonstrated during the evaluation as well as his performance on the verbal memory measure."

A December 2010 VA treatment record notes that, on testing, the Veteran "had good recall and able to spell word world backw[a]rds and forwards."  The Veteran recorded normal cranial nerve, sensory, motor, and reflex examinations.  

A May 2012 VA treatment record describes the Veteran as suffering from "chronic headaches with memory loss progressing."  A January 2014 statements provided by friends of the Veteran describe the Veteran as suffering from memory loss.

A January 2014 VA examination indicates that the Veteran suffered from mild memory loss, occasionally inappropriate social interactions, and occasional disorientation.  The Veteran displayed "normal" motor activity, judgment, and visual spatial orientation.  He was able to communicate by spoken and written language and able to comprehend spoken and written word.  His consciousness was normal.  The Veteran suffered from the subjective symptom of mild anxiety, which did not interfere with work or instrumental activities of daily living.  The Veteran also suffered from one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.

At the outset, the Board notes that the Veteran currently receives benefits for service-connected migraines resulting from his TBI.  The medical evidence of record indicates that the Veteran's reported dizziness, balance issues, blurred vision, lightheadedness, and nausea are symptoms of his service-connected migraine disability, which the RO continued at its previously assigned 30 percent disability rating as part of an October 2015 rating decision.  The Veteran did not submit a formal appeal (VA Form 9) as to rating assigned to his service-connected migraine disability, and the Board declines to address the rating assigned to the Veteran's service-connected migraine disability as part of this decision.  Moreover, the Veteran did not appeal the RO's denial of his claims of entitlement to service connection for spasmodic dysphonia and depression as secondary to his TBI.  The Board declines to discuss those issues as well.  The Board also notes that it does not appear the Veteran suffers from other separately ratable residuals of his TBI for which he does not already receive benefits.

The preponderance of the medical evidence of record, particularly the September 2010 VA treatment record and the January 2014 VA examination report, indicates that the Veteran's TBI residuals result in symptoms that more nearly approximate a rating of ten percent.  As described in the January 2014 VA examination report, the Veteran's symptoms have not resulted in functional impairment above Level 1 for any of the cognitive facets rated under the table for the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.    

The Board acknowledges the lay statements of record which describe the Veteran's memory issues, but those statements reflect impairment akin to Level 1 under the table for the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  This level of impairment is also reflected by objective testing performed by the Veteran.

Given the evidence described above, a rating in excess of 10 percent rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a TBI is denied.





REMAND

A July 2010 VA examination to assess whether the Veteran suffers from a low back disability, right hip disability, and/or right knee disability, as secondary to the service-connected residuals of a right distal fibula fracture, noted that the Veteran did not display an altered gait of sufficient severity to produce his claimed disabilities and opined that it would be speculative to provide an opinion as to whether the Veteran suffered from his claimed disabilities as secondary to the service-connected residuals of a right distal fibula fracture.  The Evidence of record indicates that the Veteran suffers from an altered gait beyond that described in the July 2010 VA examination report, including an August 2015 VA treatment record which describes the Veteran as suffering from a "[p]ronated unstable gait[.]"  Given this evidence, the Veteran should be afforded new VA examinations to assess whether he suffers from a low back disability, right hip disability, and/or right knee disability, as secondary to the service-connected residuals of a right distal fibula fracture.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a VA examination to assess whether the Veteran suffers from a low back disability as secondary to the service-connected residuals of a right distal fibula fracture.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a low back disability?

(b) If yes, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a low back disability that was caused by or is otherwise related to his residuals of a right distal fibula fracture.  In response to this inquiry, the examiner should discuss whether the Veteran suffers from an altered gait or other dysfunction, as a result of his residuals of a right distal fibula fracture that could have produced a low back disability.  

(c)  If inquiry (b) is answered in the negative, please state whether is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's low back disability was aggravated by (i.e., any worsening of the disability beyond its natural progression) his service-connected residuals of a right distal fibula fracture.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a VA examination to assess whether the Veteran suffers from a right hip disability as secondary to the service-connected residuals of a right distal fibula fracture.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a right hip disability?

(b) If yes, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a right hip disability that was caused by or is otherwise related to his residuals of a right distal fibula fracture.  In response to this inquiry, the examiner should discuss whether the Veteran suffers from an altered gait or other dysfunction, as a result of his residuals of a right distal fibula fracture that could have produced a right hip.  

(c)  If inquiry (b) is answered in the negative, please state whether is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right hip disability was aggravated by (i.e., any worsening of the disability beyond its natural progression) his service-connected residuals of a right distal fibula fracture.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  After completion of Item 1, forward the claims file, including a copy of this Remand, to an appropriate medical examiner for a VA examination to assess whether the Veteran suffers from a right knee disability as secondary to the service-connected residuals of a right distal fibula fracture.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a right knee disability?

(b) If yes, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a right knee disability that was caused by or is otherwise related to his residuals of a right distal fibula fracture.  In response to this inquiry, the examiner should discuss whether the Veteran suffers from an altered gait or other dysfunction, as a result of his residuals of a right distal fibula fracture that could have produced a right knee.  

(c)  If inquiry (b) is answered in the negative, please state whether is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right knee disability was aggravated by (i.e., any worsening of the disability beyond its natural progression) his service-connected residuals of a right distal fibula fracture.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide a supplemental statement of the case and afford the Veteran with an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M.H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


